       Case 1:20-mc-00338-VEC Document 3 Filed 10/05/20
                                            USDC  SDNY Page 1 of 1
                                            DOCUMENT
                                            ELECTRONICALLY FILED
                                            DOC #:
UNITED STATES DISTRICT COURT                DATE FILED: 10/5/2020
SOUTHERN DISTRICT OF NEW YORK

MUHARREM BAKLANLI; ENGIN GULER,

                             Plaintiffs,
                                                                   20-MC-338 (VEC)
                     -against-
                                                                        ORDER
ERNEST A. OLIVER, also known as WILSON
THOMAS, SUBWAY REAL ESTATE LLC,

                             Defendants.

VALERIE CAPRONI, United States District Judge:

         WHEREAS Plaintiffs filed this pro se action as a purported miscellaneous case (Dkt. 1);

         WHEREAS Plaintiffs’ complaint asserts claims for trespass, forgery, and breach of

contract (Dkt. 1);

         WHEREAS Plaintiffs’ complaint does not fit any of the listed categories of miscellaneous

matters;

         IT IS HEREBY ORDERED:

         1. The Clerk of Court is directed to open this case as a new civil action and assign the

            case to the Undersigned’s docket.

         2. The Clerk of Court is directed to terminate any pending motions and administratively

            close this miscellaneous case.

A copy of this order will be mailed by chambers.



SO ORDERED.

Dated:     October 5, 2020
           New York, New York

                                                             VALERIE CAPRONI
                                                           United States District Judge
